Citation Nr: 0630370	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
lipomas, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to service connection for gastrointestinal 
problems, including as due to an undiagnosed illness.

4.  Entitlement to service connection for an anxiety 
disorder, with chest pain and accelerated heartbeat, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from September 1988 
to August 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from February 2003 and June 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The February 2003 rating decision denied the veteran's claim 
for an increased rating for her bilateral hearing loss, but 
increased the rating for her lipomas from noncompensable to 
10 percent.  The RO denied a rating higher than that, so she 
appealed, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  She also appealed the denial of 
an increased rating for her bilateral hearing loss.

The June 2003 rating decision denied the veteran's claims of 
entitlement to service connection for a gastrointestinal 
disorder, including as due to an undiagnosed illness, and an 
anxiety disorder with chest pain and accelerated heartbeat, 
also including as due to an undiagnosed illness.

Unfortunately, further development of the evidence is 
required concerning the veteran's claims for service 
connection and her claim for an increased disability rating 
for lipomas.  So, for the reasons discussed below, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim for an increased disability rating for 
her bilateral hearing loss and apprised of whose 
responsibility - her's or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of her appeal has been obtained.

2.  The veteran has Level III hearing acuity in the right ear 
and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The requirements are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
November 2002.  Despite the inadequate notice provided to her 
in this VCAA letter regarding the assignment of an effective 
date if an increased disability evaluation for her bilateral 
hearing loss was to be awarded, that was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against her claim for an 
increased disability evaluation, so any questions concerning 
the appropriate downstream effective date to be assigned are 
rendered moot.  See Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

Also keep in mind the aforementioned VCAA letter indicated 
what evidence the veteran was responsible for obtaining and 
what VA had done and would do in helping her obtain 
supporting evidence.  Thus, the letter satisfied the VCAA 
notice requirements as expressed by the Court in Pelegrini 
II, Mayfield, and Dingess.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that he should identify 
and/or submit any supporting evidence.  The content of the 
VCAA notices therefore substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Note, as well, the November 2002 VCAA letter was sent prior 
to the RO's initial adjudication of the veteran's claim in 
February 2003.  Therefore, this complied with the Pelegrini 
II and Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And, the 
veteran has not indicated she has any additional relevant 
evidence to submit or that needs to be obtained.  Likewise, 
the veteran waived RO review of the additional evidence she 
submitted in support of her claim.  Consequently, "the 
record has been fully developed," and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [s]he should submit 
to substantiate [her] claim."  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2006). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

38 C.F.R. § 4.86(a) now provides that, when the pure-tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, as will be discussed below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this particular appeal.

According to the results of the hearing evaluations the 
veteran underwent, there simply is no basis for assigning a 
compensable disability rating for her bilateral hearing loss.  
The clinical evidence of record shows that her right ear 
hearing loss, even at its worst, was no greater than Level 
III.  And her left ear hearing loss also was no worse than 
Level II.  At her December 2002 VA examination, she had an 
average pure-tone threshold of 58 decibels and a 
speech discrimination score of 100 percent in her right ear 
and an average pure-tone threshold of 56 decibels and a 
speech discrimination score of 84 percent in her left ear.  
These findings correlate to Level II hearing acuity in each 
ear under Table VI.  During her most recent April 2004 
VA examination she had an average pure-tone threshold of 60 
decibels and a speech discrimination score of 84 percent in 
her right ear and an average pure-tone threshold of 58 
decibels and a speech discrimination score of 94 percent in 
her left ear.  And, these findings, in turn, correlate to 
Level III hearing acuity in her right ear and Level II 
hearing acuity in her left ear under Table VI.  Regardless, 
taken together, the Level III and Level II designations (for 
the right and left ears, respectively) result in a 
noncompensable, i.e., 0 percent, rating under 38 C.F.R. 
§ 4.85, Table VII.  As such, there is no basis for a higher, 
i.e., compensable, rating.

Also, as mentioned, the veteran does not have the exceptional 
patterns of hearing impairment - mentioned in 38 C.F.R. 
§ 4.86(a) and (b) - which might otherwise warrant assigning 
a higher rating.

In determining that the veteran is not entitled to a higher 
(compensable) rating for her bilateral hearing loss, the 
Board has also considered whether she is entitled to a higher 
rating on an extra-schedular basis.  However, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication her bilateral hearing 
loss has caused marked interference with her employment 
(meaning above and beyond that contemplated by the rating 
currently assigned) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied.


REMAND

Regarding the veteran's claims for service connection, the 
veteran was not properly advised of the changes brought about 
by the VCAA regarding her claims for service connection for 
gastrointestinal problems, including as due to an undiagnosed 
illness, and for an anxiety disorder, with chest pain and 
accelerated heartbeat, including as due to an undiagnosed 
illness.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
Similarly, as previously mentioned, the Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

Here, the veteran was not provided notice of what type of 
information and evidence was needed to establish that she had 
gastrointestinal problems or an anxiety disorder due to her 
military service (i.e., the first three elements discussed in 
Dingess/Hartman), nor was she provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date (i.e., the last two Dingess elements) for 
either of these disorders.  Specifically, the Board notes 
that the veteran was provided with the information and 
evidence necessary to establish a claim solely on the basis 
that her gastrointestinal problems and anxiety disorder are 
related to her service in the Persian Gulf region, and failed 
to consider her claims under the theory of direct service 
connection.  So the RO has not considered all possible 
theories of entitlement to service connection.  See 
38 U.S.C.A. § 5103A(a).  See also VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), Part III, Chapter 1.

Thus, a VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide the case.  
And the Board, itself, cannot correct this procedural due 
process deficiency; rather, the RO must.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes additionally that, before the veteran 
initiated this appeal, the regulations pertaining to the 
evaluation of skin disorders were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (2002).  The veteran 
currently has a 10 percent rating for the lipomas under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7819.  However, the 
RO considered the veteran's lipomas under the former version 
of Diagnostic Code 7819, and failed to provide the veteran 
with a copy of the current version of DC 7819, which requires 
benign skin neoplasms to be rated as disfigurement, scars, or 
impairment of function under DCs 7800-7805.  
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2001 & 2006).

As a result, the VA examiner, and by extension, the RO did 
not consider all of the applicable rating criteria in 
examining the veteran.  The VA examination in December 2002 
only indicated the size and location of the veteran's current 
lipomas, and did not note whether the veteran had any 
scarring.  If so, findings as to whether the scars are 
atrophic, painful or nontender, and superficial or affixed to 
underlying structures are necessary.  Nor did the examiner 
note any findings as to whether she had any loss of skin, 
limitation of motion, poor nourishment of the scar, repeated 
ulceration, or instability of any scars.  The VA examiner 
also failed to comment on whether the veteran's lipomas 
causes exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801-7805 (2006).  This type of information 
is required to properly rate this condition.

And while the Board realizes the veteran was afforded a VA 
examination in March 2003 to determine the nature, severity, 
and etiology of her gastrointestinal problems, the medical 
evidence remains unclear as to whether the veteran's 
diagnosed disorders are causally or etiologically related to 
her service in the military - including, in particular, her 
tour in Southwest Asia in 1991 during the Persian Gulf War.  
Concerning this, the Board notices that the March 2003 VA 
examiners did not review the veteran's claims file for her 
pertinent medical and other history.  And of equal or even 
greater significance, the VA examiner did not indicate 
whether her gastroesophageal reflux disease and hiatal hernia 
were related to her military service. 

Moreover, although the veteran has been diagnosed with an 
anxiety disorder by her private medical provider and by the 
March 2003 VA examiner, she has not yet been provided with a 
VA examination in order to determine whether her anxiety 
disorder is attributable to her service in the military.  In 
this regard, the Board points out that the veteran's private 
medical provider, Dr. B, has opined that the veteran has a 
psychiatric disorder related to her military service.  
However, Dr. B failed to provide a rationale for her opinion, 
and did not indicate that she reviewed the veteran's service 
medical records or claims file prior to providing her 
opinion.

Consequently, the veteran must be examined to obtain medical 
nexus opinions.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform her about 
the information and evidence that is 
necessary to substantiate her claims for 
service connection for gastrointestinal 
problems, including as due to an 
undiagnosed illness, and for an anxiety 
disorder, with chest pain and accelerated 
heartbeat, including as due to an 
undiagnosed illness; (b) inform her about 
the information and evidence that VA will 
seek to provide; (c) inform her about the 
information and evidence she is expected 
to provide; and (d) request or tell her 
to provide any evidence in her possession 
pertaining to these claims.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003)

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for all of the claims 
being remanded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding her claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for another VA 
dermatology examination to obtain a 
medical opinion concerning the severity 
of her lipomas as determined by both the 
revised rating criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7819; Diagnostic 
Codes 7801-7805 (2006).  Conduct all 
testing and evaluation necessary to make 
this important determination.  The 
examiner should specifically comment on 
the size of the affected area; whether 
there are any scars and, if so, whether 
they are tender, painful, or productive 
of limitation of function; whether there 
is tissue or skin loss; whether there 
were changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.  The examiner should also 
comment on whether the veteran's lipomas 
are productive of any characteristics of 
disfigurement (i.e., adherence to 
underlying tissue, deformity, size, and 
elevation or depression of the scar); 

*The RO should contemporaneously provide 
the examiner with a copy of the new 
rating criteria for evaluating skin 
disorders.

3.  Schedule the veteran for a VA 
digestive examination to determine the 
nature, severity, and etiology of her 
gastrointestinal problems.  Review all 
records associated with the claims file 
to assist in making this determination.  
Also conduct all necessary diagnostic 
testing and evaluation.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating her complaints and findings 
to each diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's 
gastrointestinal problems are causally or 
etiologically related to her military 
service and, in particular, to an 
undiagnosed illness as a result of her 
service in the Persian Gulf War.  This 
determination should take into 
consideration her medical, occupational, 
and recreational history prior to, during 
and since her military service.  The 
medical basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Also schedule the veteran for a VA 
mental health examination to determine 
the nature, severity, and etiology of her 
anxiety disorder.  Review all records 
associated with the claims file to assist 
in making this determination.  Also 
conduct all necessary diagnostic testing 
and evaluation.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
her complaints and findings to each 
diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's 
anxiety disorder is causally or 
etiologically related to her military 
service and, in particular, to 
undiagnosed illness as a result of her 
service in the Persian Gulf War.  This 
determination should take into 
consideration her medical, occupational, 
and recreational history prior to, during 
and since her military service.  The 
medical basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send her and 
her representative, if any, a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


